Citation Nr: 1009035	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-16 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in September 2007, a statement of the case was 
issued in January 2008, and a substantive appeal was received 
in June 2008.  

The July 2007 rating decision also denied entitlement to 
service connection for hepatitis C.  The Veteran perfected an 
appeal in June 2008 with regard to the denial; however, 
withdrew such appeal in a statement filed in February 2009, 
prior to certification to the Board.  Thus, the hepatitis C 
issue is not in appellate status.  See generally 38 U.S.C.A. 
§ 7105 (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to 
the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no 
legal authority for a claimant to waive, or the RO to 
suspend, this requirement.  38 C.F.R. § 20.1304(c).

The most recent supplemental statement of the case was issued 
to the Veteran in February 2009.  Since the issuance of the 
supplemental statement of the case and prior to transfer of 
the case to the Board, the Veteran submitted additional 
evidence, including VA treatment records.  The Board's review 
of the claims file fails to show any supplemental statement 
of the case issued after receipt of the additional evidence.  
In other words, the record does not show that the RO has 
reviewed the new evidence and issued a supplemental statement 
of the case for the issue of entitlement to service 
connection for residuals of a back injury as contemplated by 
regulation.  Under the circumstances, this matter must be 
returned to the RO for review of the additional evidence.  

Accordingly, the case is REMANDED for the following action:

The RO should review the expanded 
record, to include all evidence 
received since the February 2009 
supplemental statement of the case, and 
determine if service connection for 
residuals of a back injury is 
warranted.  The Veteran should be 
furnished an SSOC and be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


